Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed July 22, 1977, upon his conviction of robbery in the first degree, upon a plea of guilty, the sentence being a period of imprisonment of from 5 to 15 years. Sentence *673modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate period of imprisonment of from 0 to 15 years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Damiani, J. P., Titone, Suozzi and Rabin, JJ., concur.